DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 – Figure 3 in the reply filed on 24 May 2022 is acknowledged.
Applicant states that all of claims 1-8 read on the elected Species.  Examiner disagrees, noting that claim 2 is directed at the embodiments of Figures 1 and 2.  Accordingly, claim 2 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 May 2022.  Rejoinder of the withdrawn claim will be considered upon allowance of a generic claim.  

Drawings
The drawings are objected to because the flow arrows in Figures 1-3 are not legible in the drawings.  In view that the refrigerant flow is a part of the claims, this causes difficulty with understanding the invention as claimed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The disclosure is objected to because of the following informalities: “pre-cooling device dehumidifier” is objected to in the specification and title since “device” is redundant.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expansion mechanism”, “expansion device”, and “auxiliary expansion device”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “expansion mechanism”, “expansion device” and “auxiliary expansion device” are found to be the corresponding structure.  Regarding “expansion device” and “auxiliary expansion device” see below.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 3-8 requite one or more of “expansion mechanism”, “expansion device”, or “auxiliary expansion device”.  Expansion mechanism is defined only in terms of “expansion device” or “auxiliary expansion device”.  Limitations “expansion device” or “auxiliary expansion device” are not defined and thus encompass all devices for expansion, both those known and those yet unknown.  Applicant does not have possession of all known and yet unknown devices for expansion, thus “expansion mechanism” fails the written description requirement.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the air outlet”.  There is insufficient antecedent basis for this limitation in the claims.  
Claim limitations “expansion mechanism”, “expansion device”, and “auxiliary expansion device” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Expansion mechanism is only defined in terms of expansion device and auxiliary expansion device which are not defined. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-8 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation “to complete a refrigeration cycle”.  It is unclear if this is the same or different from “a refrigeration cycle” in claim 1.  It is believed to be the same.  Examiner notes that Applicant may wish to consider reciting the structure(s) of the device rather than narratively claiming.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2018/0266709) in view of Nagura et al. (US 2016/0348840).
Regarding claim 1, Tucker et al. discloses a pre-cooling device dehumidifier (see at least dehumidification system #200; paragraphs [0009], [0010]) comprising:
a compressor configured to complete a refrigeration cycle (see at least Figure 3, compressor #360);
a condenser (see at least Figure 3, primary condenser #330); 
an expansion mechanism (see at least Figure 3, primary metering device #380/secondary metering device #390); 
a pre-cooler (see at least Figure 3, secondary evaporator #340);
an evaporator assembly (see at least Figure 3, primary evaporator #310);
a pipeline configured to deliver a refrigerant used in the condenser, the expansion mechanism, the microchannel pre-cooler, and the evaporator assembly (see at least Figure 3, pipeline indicated by refrigerant path #305); and 
a casing of the pre-cooling device dehumidifier comprising an air inlet (see at least Figure 2, dehumidification system #200 includes a casing with an inlet indicated by inlet airflow #106),
 wherein the pre-cooling device humidifier is configured to: 
admit moist air from the air inlet (see at least paragraph [0019]: dehumidification system #200 receives moist air through the inlet as indicated by inlet airflow #106), 
pass the moist air through the pre-cooler such that the moist air reaches a saturated steam state and becomes saturated steam state air (see at least Figure 3, air passes through secondary evaporator #340: to the extent that the structure corresponds to that claimed, it is deemed capable of meeting “such that the moist air reaches a saturated steam state and becomes saturated steam state air”),
pass the saturated steam state air through the evaporator assembly to perform heat exchange in order to condense and dehumidify the saturated steam state air to create dehumidified air (see at least Figure 3, the air from secondary evaporator #340 is passed through primary evaporator #310),
pass the dehumidified air through the condenser for heating to create heated dehumidified air (see at least Figure 3, the air from the primary evaporator #310 is passed through the primary condenser #330 which heats the air dehumidified in the primary evaporator #310), and 
discharge the heated dehumidified air from the air outlet (see at least Figure 2, dehumidification system #200 discharges air through the outlet of the casing as indicated by dehumidified air #106) .
Tucker et al. does not disclose that the pre-cooler is a microchannel pre-cooler. 
Nagura et al. teaches another refrigeration system having a pre-cooler, wherein the pre-cooler is a microchannel pre-cooler (see at least paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Tucker et al. with the pre-cooler is a microchannel pre-cooler, as taught by Nagura et al., to improve the device of Tucker et al. by allowing for a reducing in size without sacrificing system efficiency (see at least paragraph [0050]).
Regarding claim 3, Tucker et al. further discloses wherein the expansion mechanism comprises an expansion device (see at least Figure 3, primary metering device #380) and an auxiliary expansion device (see at least Figure 3, secondary metering device #390), and wherein the pre-cooling device dehumidifier is configured to pass a hot liquid refrigerant passing through the condenser flows into the expansion device and the auxiliary expansion device separately (see at least Figure 3, the system passes refrigerant through the primary and second metering devices #380/#390 at separate portions of the cycle, and in view that the cycle is closed loop the refrigerant ultimately may be considered to be hot liquid refrigerant that has passed through the condenser).
Regarding claim 4, Tucker et al., as modified by Nagura et al., above, further discloses wherein the pre-cooling device dehumidifier is configured to pass the hot liquid refrigerant flowing out from the condenser through the expansion device to expand the volume and reduce the temperature and pressure of the refrigerant before the refrigerant enters into the microchannel pre-cooler (see at least Figure 3, the refrigerant passes from primary condenser #330 through primary metering device #380 prior to passing through secondary evaporator #310).
Regarding claim 5, Tucker et al. further discloses further comprising a subcooler between the condenser and the evaporator assembly (see at least sub-cooling coil #350 located between primary condenser #330 and primary evaporator #310), and wherein the pre-cooling device dehumidifier is configured to pass the hot liquid refrigerant flowing out from the condenser through the auxiliary expansion device (see at least Figure 3, secondary metering device #390 upstream of sub-cooling coil #350) to expand the volume and reduce temperature and pressure of the refrigerant before the refrigerant enters into the subcooler (to the extent that the structure corresponds to that claimed, it is deemed capable of meeting “to expand the volume and reduce temperature and pressure of the refrigerant before the refrigerant enters into the subcooler”).
Regarding claim 8, Tucker et al. further discloses wherein the evaporator assembly has one or two evaporators (see at least Figure 3, primary evaporator #310 is a single evaporator). 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. in view of Nagura et al. as applied to claim 5 above, and further in view of Horan et al. (US 4,811,568).
Regarding claim 6, Tucker et al. in view of Nagura et al. does not disclose wherein the subcooler is configured to receive a cold liquid refrigerant from the auxiliary expansion device and to evaporate the cold liquid refrigerant to form a cold gas refrigerant.
However, it is noted that there are only a finite number of options available for configuration of subcooler in a refrigerant circuit.  In this regard, it is noted that Horan et al. teaches another refrigeration device wherein the subcooler is configured to receive a cold liquid refrigerant from the auxiliary expansion device and to evaporate the cold liquid refrigerant to form a cold gas refrigerant (see at least column 4, lines 18-34).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Tucker et al. in view of Nagura et al. with wherein the subcooler is configured to receive a cold liquid refrigerant from the auxiliary expansion device and to evaporate the cold liquid refrigerant to form a cold gas refrigerant, since, as taught by Horan et al., such provision is a suitable and known provision for a subcooler in a refrigeration device (see  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of metering the refrigerant supply to the subcooler.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. in view of Nagura et al. and Huran et al. as applied to claim 6 above, and further in view of Trieskey (US 2002/0148239).  
Regarding claim 7, Tucker et al. in view of Nagura et al. and Huran et al. does not disclose wherein the pre-cooling device dehumidifier is configured such that the cold gas refrigerant produced by the evaporator assembly and the subcooler reaches a confluence, passes through the compressor, and becomes a hot gas refrigerant, and wherein the compressor is configured to deliver delivers the hot gas refrigerant to the condenser to complete a refrigeration cycle.
Trieskey teaches another refrigeration device configured such that the cold gas refrigerant produced by the evaporator assembly and the subcooler reaches a confluence (see at least Figure 5, confluence downstream of evaporator #312 and subcooling evaporator #330), passes through the compressor (see at least Figure 5, compressor #348 downstream of the confluence), and becomes a hot gas refrigerant (inherent to structure), and wherein the compressor is configured to deliver delivers the hot gas refrigerant to the condenser to complete a refrigeration cycle (see at least Figure 5, condenser #346 downstream of compressor #348).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Tucker et al. in view of Nagura et al. and Huran et al. with wherein the pre-cooling device dehumidifier is configured such that the cold gas refrigerant produced by the evaporator assembly and the subcooler reaches a confluence, passes through the compressor, and becomes a hot gas refrigerant, and wherein the compressor is configured to deliver delivers the hot gas refrigerant to the condenser to complete a refrigeration cycle, as taught by Trieskey, to improve the device of Tucker et al. in view of Nagura et al. and Huran et al. by allowing for cascade operation effect (see at least Trieskey paragraph [0077]).

Conclusion
If Applicant believes discussion with the Examiner would advance prosecution, Applicant is encouraged to contact the Examiner to schedule an interview.  
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: illustrating a subcooler with orifice immediately downstream of a condenser. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763